number release date id office uilc cca_2010042209124837 ---------- from ------------------- sent thursday date am to ---------------------- cc ----------- subject re ptad or ltad these tefra forms are the equivalent of closing agreements the form 870-pt resolves the partnership-level determination of partnership items and related penalties but does not resolve partner-level defenses to penalties and affected items part i of the from 870-lt is equivalent to the form 870-pt part ii of the form lt however constitutes a separately executed legal agreement as to the treatment of partner-level defenses to penalties and affected items these forms are designed for use for a specific taxable_year involved eg future use of basis a closing_agreement should be used instead if future years are also
